HAMITER, Justice
(dissentii~g).
The essence of the majority holding herein is that the accused was taken by surprise when the state amended the information so as to add thereto an allegation respecting the theft of jewelry, and that he did not have sufficient opportunity to defend against such amendment.
Initially, it should be noted that, according to the record, not only did the district attorney refer in his opening statement to the taking of jewelry but also he introduced much evidence of such fact (without any defense objection whatsoever) during the presentation of the state's case. Therefore, it is difficult to .understan~l how the *83defendant was “surprised” when the amendment was offered.
Be that as it may, any prejudice which might have resulted by the action of the state in amending the information at the conclusion of its case could have been overcome by the accused’s formally requesting a continuance. But at no time did he seek that relief in accordance with the provisions of LRS IS :321 (this requires the tendering of a written motion therefor).
Seemingly, the majority opinion maintains that the law does not support the proposition that this defendant should have asked for a continuance. I find neither statutory enactment nor any judicial pronouncements which compel a judge, under circumstances similar to those existing here, to order a postponement on his own motion. To the contrary are the observations found in State v. Hebert, 160 La. 316, 107 So. 123 and State v. Jones, 195 La. 611, 197 So. 249.
In the latter case, which involved a conviction for murder and a sentence of death, the defendant sought a continuance by formal written motion following the amending of the indictment, he alleging therein that his rights had been prejudiced by the amendment. ' The motion was overruled. On appeal we maintained the ruling of the trial court, holding that it was necessary for the accused to allege facts tending to show “prejudice and to establish them at a hearing on his written motion. That case, obviously, is much stronger than the one presently being considered in which no formal motion for a continuance was tendered at all.
I respectfully dissent.